EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher McKeon on 12/15/2021.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A switch for use downhole comprising:
a cylindrical housing with a common axis, a first face, a second face, and a through bore; 
a cylindrical firing piston protruding from the first face and having a distal end with a circumferential groove, wherein the cylindrical firing piston is slideably engaged with the cylindrical housing; 
a support bushing having a cylindrical sleeve with a distal end, a cylindrical base end, a shoulder formed by the cylindrical base end and the cylindrical sleeve, and a thru bore, wherein the cylindrical sleeve is slideably engaged with the firing piston; 

wherein the shoulder formed by the cylindrical base end and the cylindrical sleeve of the support bushing is between the cylindrical end cap retainer and the second face of the cylindrical housing.

9. (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676